UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1568


In re:   DAREN KAREEM GADSDEN,

                Petitioner.



                 On Petition for Writ of Mandamus.
                       (1:11-cr-00302-WDQ-3)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daren Kareem Gadsden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daren Kareem Gadsden has petitioned this court for a writ

of mandamus.        In his petition, Gadsden asks this court to: (1)

order    the     district    court    to    act    on   his   motion       asking   the

district court to assess its subject matter jurisdiction over

his criminal case; and (2) rule on the merits of his motion for

a judgment of acquittal.             Gadsden’s petition also asks that we

direct the district court to dismiss the criminal matter against

him.    Gadsden has moved to proceed in forma pauperis.

       To obtain mandamus relief, a petitioner must show that:

       (1) he has a clear and indisputable right to the
       relief sought; (2) the responding party has a clear
       duty to do the specific act requested; (3) the act
       requested is an official act or duty; (4) there are no
       other adequate means to attain the relief he desires;
       and (5) the issuance of the writ will effect right and
       justice in the circumstances.

In re Braxton, 258 F.3d 250, 261 (4th Cir. 2001) (citation and

internal quotation marks omitted).                We have considered Gadsden’s

petition and conclude that Gadsden is not entitled to mandamus

relief.        Accordingly, although we grant Gadsden’s motion for

leave     to   proceed      in    forma    pauperis,    we    deny    the    mandamus

petition.       We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented    in     the   materials

before    this    court     and   argument      would   not   aid    the    decisional

process.

                                                                     PETITION DENIED

                                            2